          Case 1:20-cv-10771-AJN Document 18 Filed 01/27/21 Page 1 of 1


                                                 1
UNITED STATES DISTRICT COURT
                                                                                              1/27/21
SOUTHERN DISTRICT OF NEW YORK


  Samsung Electronics America, Inc.,

                         Plaintiff,
                                                                     20-cv-10771 (AJN)
                 –v–
                                                                          ORDER
  Vintage Tech LLC,

                         Defendant.


ALISON J. NATHAN, District Judge:

       On January 26, 2021, Defendant Vintage Tech LLC filed a motion to dismiss, stay, or

transfer this case to the United States District Court for the Southern District of Ohio. Dkt. No.

9. On January 27, 2021, Plaintiff Samsung Electronics America, Inc. moved for a temporary

restraining order and a preliminary injunction, along with a letter motion to seal or redact certain

filings in connection with its motion. Dkt. Nos. 10–13.

       By January 29, 2021, the parties shall meet, confer, and propose briefing schedules on the

Plaintiff’s motion for a temporary restraining order and preliminary injunction and on the

Defendant’s motion to dismiss, stay, or transfer the case.

       SO ORDERED.

Dated: January 27, 2021
       New York, New York
                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
